DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in REPUBLIC OF KOREA on 07/10/2020 and 01/27/2021. It is noted, however, that applicant has not filed a certified copy of the KR10-2020-0085248 and KR10-2020-0085248 applications as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onozawa (U.S. Patent No. 7,198,978).
Regarding to claim 1, Onozawa teaches a wet alignment method for a micro-semiconductor chip, the wet alignment method comprising:
supplying a liquid to a plurality of grooves in a transfer substrate (Figs. 5-6, supplying liquid to a plurality of grooves in a transfer substrate 20);
supplying a plurality of micro-semiconductor chips onto the transfer substrate (Figs. 5-6, supplying a plurality of micro-semiconductor chips 11 onto the transfer substrate 20); and
aligning the plurality of micro-semiconductor chips with the plurality of grooves by scanning the transfer substrate by using a liquid absorber (Figs. 5-6, column 8, lines 54-57, aligning the plurality of micro-semiconductor chips 11 with the plurality of grooves by scanning the transfer substrate by using a liquid absorber 105).
Regarding to claim 2, Onozawa teaches the supplying of the liquid comprises at least one of spraying, dispensing, inkjet dot spreading, and spilling the liquid onto the transfer substrate (Fig. 5, dispensing the liquid onto the transfer substrate).
Regarding to claim 3, Onozawa teaches the supplying of the liquid is simultaneously performed with the supplying of the plurality of micro-semiconductor chips (Fig. 5).
Regarding to claim 4, Onozawa teaches the supplying of the liquid and the supplying of the plurality of micro-semiconductor chips are performed as a single process of supplying a suspension comprising the liquid and the plurality of micro-semiconductor chips to the transfer substrate (Fig. 5, please also see the attached figure). 
Regarding to claim 5, Onozawa teaches the supplying of the suspension to the transfer substrate comprises at least one of spraying, dispensing, inkjet dot spreading, and spilling the suspension to the transfer substrate (Fig. 5, the supplying of the suspension to the transfer substrate comprises dispensing or spilling the suspension to the transfer substrate).

    PNG
    media_image1.png
    963
    964
    media_image1.png
    Greyscale

Regarding to claim 6, Onozawa teaches the supplying of the liquid, the supplying of the plurality of micro-semiconductor chips, and the aligning comprise: soaking the liquid absorber in a suspension comprising the liquid and the plurality of micro-semiconductor chips and scanning the transfer substrate by using the liquid absorber (Fig. 5).
Regarding to claim 7, Onozawa teaches the supplying of the plurality of micro-semiconductor chips comprises attaching the plurality of micro-semiconductor chips to the liquid absorber and disposing the liquid absorber to which the plurality of semiconductor chips are attached, to contact the transfer substrate (Figs. 5-6).
Regarding to claim 8, Onozawa teaches the supplying of the plurality of micro-semiconductor chips comprise preparing a suspension by including the plurality of micro-semiconductor chips in another liquid and providing the suspension to the transfer substrate (Figs. 5-6).
Regarding to claim 10, Onozawa teaches the aligning the plurality of micro-semiconductor chips comprises allowing the liquid absorber to contact the transfer substrate and pass across the plurality of grooves (Figs. 5-6).
Regarding to claim 11, Onozawa teaches the aligning the plurality of micro-semiconductor chips comprises at least one of a reciprocating motion, a translation motion, a rotational motion, a rolling motion, a rubbing motion, and a spinning motion of the liquid absorber, or comprises at least one of a reciprocating motion, a translation motion, a rotational motion, a rolling motion, a rubbing motion, and a spinning motion of the transfer substrate (Figs. 5-6).
Regarding to claim 12, Onozawa teaches the liquid comprises any one or any combination of water, ethanol, alcohol, polyol, ketone, halocarbon, acetone, a flux, and an organic solvent (column 6, lines 49-51).
Claims 18-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki et al. (U.S. Patent No. 10,418,527).
Regarding to claim 18, Sasaki teaches a display transfer structure comprising:
a transfer substrate comprising a plurality of grooves (Fig. 3, element 200); and
a plurality of micro-semiconductor chips that are disposed in the plurality of grooves (Fig. 3, element 302), wherein
each of the plurality of micro-semiconductor chips comprises an electrode that is disposed to face an upper opening of a corresponding grove of the plurality of grooves (Fig. 3, element 306).
Regarding to claim 19, Sasaki teaches the transfer substrate comprises a metal layer disposed on an upper surface of the plurality of grooves (Fig. 3, element 310).
Regarding to claim 20, Sasaki teaches the metal layer comprises at least one of Ag, Au, Pt, Ni, Cr, and Al (column 5, lines 50-51).
Regarding to claim 21, Sasaki teaches the plurality of micro-semiconductor chips are irregularly aligned with the plurality of grooves (Fig. 3, Fig. 12B).
Regarding to claim 22, Sasaki teaches at least one of the plurality of micro-semiconductor chips comprises a horizontal electrode structure (Fig. 3).
Regarding to claim 23, Sasaki teaches the transfer substrate comprises a transfer mold including the plurality of grooves (Fig. 3, element 200).
Regarding to claim 24, Sasaki teaches the transfer substrate comprises a region that corresponds to a sub-pixel, and the region comprises the plurality of grooves (Fig. 3).
Regarding to claim 25, Sasaki teaches each of the plurality of grooves has a size to accommodate two or more of the plurality of micro-semiconductor chips (Fig. 8).
Regarding to claim 26, Sasaki teaches a color conversion layer disposed on the plurality of micro-semiconductor chips and configured to convert a color of light emitted from the plurality of micro-semiconductor chips (column 11, lines 21-23).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Onozawa (U.S. Patent No. 7,198,978), hereinafter ‘Onozawa 978’, as applied to claim 1 above, in view of Onozawa (U.S. Patent No. 6, 790,692), hereinafter ‘Onozawa 692’.
Regarding to claim 9, ‘Onozawa 978’ does not explicitly disclose at least one of the supplying of the liquid, the supplying of the plurality of micro-semiconductor chips, and the aligning the plurality of micro-semiconductor chips is repeated a plurality of times. ‘Onozawa 692’ teaches at least one of the supplying of the liquid, the supplying of the plurality of micro-semiconductor chips, and the aligning the plurality of micro-semiconductor chips is repeated a plurality of times (Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘Onozawa 978’ in view of ‘Onozawa 692’ to repeat at least one of the supplying of the liquid, the supplying of the plurality of micro-semiconductor chips, and the aligning the plurality of micro-semiconductor chips a plurality of times in order to reduce liquid usage, thus to reduce manufacturing cost.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Onozawa (U.S. Patent No. 7,198,978), as applied to claim 1 above, in view of Hillis et al. (U.S. Patent No. 8,860,635).
Regarding to claim 13, Onozawa does not explicitly disclose the liquid absorber comprises fabric, a tissue, a polyester fiber, paper, or a wiper. Hillis teaches the liquid absorber comprises fabric, a tissue, a polyester fiber, paper, or a wiper (Fig. 9, wiper 131). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Onozawa in view of Hillis to comprise fabric, a tissue, a polyester fiber, paper, or a wiper in the liquid absorber in order to simply the fabrication process. 
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Onozawa (U.S. Patent No. 7,198,978), as applied to claim 1 above, in view of Sasaki et al. (U.S. Patent No. 10,418,527).
Regarding to claim 14, Onozawa teaches when the first micro-semiconductor chip enters a first groove of the plurality of grooves, the first micro-semiconductor chip is disposed to face an upper opening of the first groove via the scanning of the transfer substrate by using the liquid absorber (Figs. 5-6). Onozawa does not explicitly disclose a first micro-semiconductor chip of the plurality of micro-semiconductor chips comprises an electrode disposed on a surface of the first micro-semiconductor chip, and when the first micro-semiconductor chip enters a first groove of the plurality of grooves, the electrode of the first micro-semiconductor chip is disposed to face an upper opening of the first groove. Sasaki teaches a first micro-semiconductor chip of the plurality of micro-semiconductor chips comprises an electrode disposed on a surface of the first micro-semiconductor chip, and when the first micro-semiconductor chip enters a first groove of the plurality of grooves, the electrode of the first micro-semiconductor chip is disposed to face an upper opening of the first groove (Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Onozawa in view of Sasaki to comprise in a first micro-semiconductor chip of the plurality of micro-semiconductor chips an electrode disposing on a surface of the first micro-semiconductor chip, when the first micro-semiconductor chip enters a first groove of the plurality of grooves, the electrode of the first micro-semiconductor chip to be disposed to face an upper opening of the first groove, in order to provide power and signal to operate the chip.
Regarding to claim 15, Sasaki teaches the electrode comprises at least one of Al, Au, Pt, Mo, Cu, Ag, and Zn (column 5, lines 50-51).
Regarding to claim 16, Sasaki teaches the transfer substrate comprises a metal layer disposed on an upper surface of the plurality of grooves (Fig. 3).
Regarding to claim 17, Sasaki teaches the metal layer comprises at least one of Ag, Au, Pt, Ni, Cr, and Al (column 5, lines 50-51).
Claims 9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Onozawa (U.S. Patent No. 7,198,978), as applied to claim 1 above, in view of Smith et al. (U.S. Patent No. 5,824,186).
Regarding to claim 9, Onozawa does not explicitly disclose at least one of the supplying of the liquid, the supplying of the plurality of micro-semiconductor chips, and the aligning the plurality of micro-semiconductor chips is repeated a plurality of times. Smith teaches at least one of the supplying of the liquid, the supplying of the plurality of micro-semiconductor chips, and the aligning the plurality of micro-semiconductor chips is repeated a plurality of times (Fig. 21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Onozawa in view of Smith to repeat at least one of the supplying of the liquid, the supplying of the plurality of micro-semiconductor chips, and the aligning the plurality of micro-semiconductor chips a plurality of times in order to reduce liquid usage, thus to reduce manufacturing cost.
Regarding to claim 14, Onozawa teaches when the first micro-semiconductor chip enters a first groove of the plurality of grooves, the first micro-semiconductor chip is disposed to face an upper opening of the first groove via the scanning of the transfer substrate by using the liquid absorber (Figs. 5-6). Onozawa does not explicitly disclose a first micro-semiconductor chip of the plurality of micro-semiconductor chips comprises an electrode disposed on a surface of the first micro-semiconductor chip, and when the first micro-semiconductor chip enters a first groove of the plurality of grooves, the electrode of the first micro-semiconductor chip is disposed to face an upper opening of the first groove. Smith teaches a first micro-semiconductor chip of the plurality of micro-semiconductor chips comprises an electrode disposed on a surface of the first micro-semiconductor chip, and when the first micro-semiconductor chip enters a first groove of the plurality of grooves, the electrode of the first micro-semiconductor chip is disposed to face an upper opening of the first groove (Fig. 9, column 13, lines 11-16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Onozawa in view of Smith to comprise in a first micro-semiconductor chip of the plurality of micro-semiconductor chips an electrode disposing on a surface of the first micro-semiconductor chip, when the first micro-semiconductor chip enters a first groove of the plurality of grooves, the electrode of the first micro-semiconductor chip to be disposed to face an upper opening of the first groove, in order to provide power and signals to operate the chip.
Regarding to claim 15, Smith teaches the electrode comprises at least one of Al, Au, Pt, Mo, Cu, Ag, and Zn (Fig. 9, Au).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Onozawa (U.S. Patent No. 7,198,978).
Regarding to claim 27, Onozawa teaches an apparatus for transferring a plurality of micro-semiconductor chips to a transfer substrate, the apparatus comprising:
control a liquid supply to supply a liquid to a plurality of grooves in the transfer substrate (Figs. 5-6, Fig. 9);
control a chip supply to supply the plurality of micro-semiconductor chips onto the transfer substrate (Figs. 5-6, Fig. 9, supply the plurality of micro-semiconductor chips 11 onto the transfer substrate 20); and
control a liquid absorber to have the liquid absorber move across the transfer substrate while maintaining contact with the transfer substrate, pick up at least one micro-semiconductor chip, among the plurality of micro-semiconductor chips disposed on the transfer substrate, and release the at least one micro-semiconductor chip on at least one of the plurality of grooves (Figs. 5-6, Fig. 9).
Onozawa is silent as to a memory storing one or more instructions and at least one processor configured to execute the one or more instructions. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure a controller having a memory storing one or more instructions and at least one processor configured to execute the one or more instructions in order to operate the system, since it was known in the art that conventional electrical-mechanical systems inherently have a controller which has memory and processor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828